Citation Nr: 0637374	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for dental condition, 
to include as secondary to service-connected allergic 
rhinitis.

4.  Entitlement to service connection for growth on the left 
side of the neck.

5.  Entitlement to service connection for psychological 
trauma.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dermatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In October 2002, 
the RO denied service connection for PTSD, Hepatitis C, 
dental condition, growth on the left side of the neck, and 
compensation under 38 U.S.C.A. § 1151 for dermatitis.  The RO 
denied service connection for psychological trauma in January 
2003.  The veteran was scheduled for a May 2006 Board hearing 
at the RO, but requested to be rescheduled in April 2006.  
The veteran was rescheduled for a Board hearing at the RO in 
September 2006, but did not appear or indicate any desire to 
reschedule.

The record shows an outstanding service connection claim for 
tinnitus, filed in September 1992 and a service connection 
claim for a back condition, as well as a claim to reopen 
service connection for burns on the head, filed in June 2000.  
These matters are referred to the RO.

The issue of service connection for a dental condition, 
secondary to service-connected allergic rhinitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
diagnosis of PTSD.

2.  The competent medical evidence of record does not show 
that the veteran's Hepatitis C is related to service.

3.  The competent medical evidence of record does not show 
that the veteran's growth on the left side of the neck is 
related to service.

4.  A psychiatric disorder was not diagnosed in service or 
within one year after service; and the competent medical 
evidence of record does not relate the current psychiatric 
disorders to service.

5.  The competent medical evidence of record does not show 
that the veteran's skin rashes are a result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of a VA care taker; nor are skin rashes an unreasonable 
result of taking prescription medication.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service, nor 
may its incurrence or aggravation therein be presumed.  38 
U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  A growth on the left side of the neck was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  Psychiatric trauma was not incurred in or aggravated by 
service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

5.  The criteria for compensation benefits for skin rashes, 
pursuant to the provisions of 38 U.S.C.A. § 1151, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a February 2006 VA letter.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to send or advise VA of any other 
evidence in his possession.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
February 2006 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In rating decisions dated in October 2002 and 
January 2003, the RO denied the veteran's claims.  In 
February 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

While the notice provided to the veteran in February 2006 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from 1976 to 2006, and 
private medical records dated in 1992.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current diagnoses of Hepatitis C, 
psychiatric disorders, and a growth on left side of neck, as 
discussed below, there is no evidence that the conditions 
were incurred in or aggravated by service; nor is there 
evidence that the veteran's dermatitis is related to 
negligent VA care or was an unforeseeable result of taking 
prescription medication.  Under these circumstances, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and entitlement to 38 U.S.C.A. § 1151 
benefits; were notified of the respective responsibilities of 
VA and himself as it pertained to who was responsible for 
obtaining such evidence; and also were notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the veteran in developing the facts pertinent to the 
issues of service connection and 38 U.S.C.A. § 1151 benefits 
is required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran asserted that he had boiling rice poured on his 
head in service and suffered mental and physical abuse as a 
Prisoner of War in Vietnam.  He thus contends that he has 
PTSD directly related to service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The service medical records are negative for any findings of 
psychiatric problems.  Psychiatric examination upon 
enlistment and discharge was normal.  The veteran's DD 214 
and medical records show that he was stationed in Germany 
from 1973 to 1974.  There is no documentation or any 
indication that the veteran ever served in Vietnam or that 
the veteran was a Prisoner of War, as he stated, or that he 
suffered any in-service stressors, including exposure to 
combat or other life-threatening events.  His military 
occupational specialty was Armorer/Unit Supply Specialist and 
he did not earn any combat-related military medals.

Additionally, the medical evidence does not show any current 
diagnosis of PTSD.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran has argued that he currently has PTSD 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any evidence of a 
current PTSD diagnosis.

In sum, the service connection claim for PTSD is denied.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Hepatitis C

Initially, VA medical records dated from 2000 to 2006 show a 
diagnosis of history of Hepatitis C.

Upon review, however, there is no evidence relating the 
Hepatitis C to service.  The service medical records are 
negative; and the veteran has not asserted any reason why he 
believes his Hepatitis C is related to service.  In fact, a 
September 1975 VA examination notes that the veteran reported 
heroin abuse and stated it was currently in remission.  He 
again reported heroin abuse in 1976.  In a March 2000 VA 
medical record, it was noted that the veteran was a former 
intravenous drug abuser.  Additionally, none of the medical 
evidence of record suggests any relationship between the 
current Hepatitis C and service.  

Although the veteran has argued that his current Hepatitis C 
diagnosis is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between Hepatitis C and service.

In sum, the service connection claim for Hepatitis C is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Growth on left side of neck

Initially, VA medical records dated in 2000 show a finding of 
lipoma on the neck.

Upon review, however, there is no evidence relating the 
lipoma on the neck to service.  The service medical records 
are negative; and the veteran has not asserted any reason why 
he believes the lipoma on his neck is related to service.  
Additionally, none of the medical evidence of record suggests 
any such relationship.

Although the veteran has argued that his current lipoma of 
the neck is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the lipoma on the neck and service.

In sum, the service connection claim for growth on the neck 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



Psychiatric trauma

The veteran asserts that he suffered mental and physical 
abuse as a Prisoner of War in service and also had boiling 
rice poured on his head.  He thus contends that his current 
psychiatric problems are directly related to service.

Initially, VA medical records dated from 1976 to 2006 show 
the veteran has a long history of schizophrenia.  The first 
diagnosis of record was in June 1976, two years after 
service.  VA medical records dated from 1991 to 2006 also 
show ongoing treatment for psychiatric problems.

Upon review, however, there is no evidence of any in-service 
incurrence of psychiatric trauma.  The service medical 
records are negative.  Psychiatric examination upon 
enlistment and discharge was normal.  The personnel records 
also do not corroborate the veteran's contentions that he was 
a Prisoner of War or document any other traumatic event.       

Additionally, the medical evidence of record does not relate 
the veteran's current psychiatric problems to service.  The 
first diagnosis of schizophrenia was two years after service; 
thus, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  On a 1991 VA 
psychiatric examination, the veteran apparently indicated 
that his psychiatric problems began while he was in service.  
The examiner noted that if this was so, the veteran would be 
entitled to compensation, but noted that it was unclear 
whether or not the veteran's statement was accurate, as he 
was responding to the examiner's positive questions.  A March 
2000 VA emergency room record shows the veteran reported a 
long history of drug abuse and reportedly had used crack 
cocaine three days prior.  The examiner noted that the 
veteran's psychosis could be related to cocaine intoxication.  
The veteran also had noted on the 1976 examination report 
showing the first record of a schizophrenia diagnosis that he 
had used heroin for three and a half years.  VA regulations 
provide that a disease incurred during active military 
service shall not be deemed to have been incurred in line of 
duty if such disease was a result of the abuse of drugs.  See 
38 C.F.R. § 3.301(d).

While the veteran has argued that his current psychiatric 
problems are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the veteran's psychiatric problems and 
service.

In sum, the service connection claim for psychiatric trauma 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

38 U.S.C.A.  § 1151

The veteran contends that his skin rashes are a result of 
prescription medicine given to him by VA.

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable; 
or (2) the disability or death was proximately caused (A) by 
the provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program under 
Chapter 31, or (B) by participation in a program (known as a 
"compensated work therapy program") under section 1718 of 
this title.  38 U.S.C.A. § 1151.

An October 1992 private hospital record shows complaints of a 
rash over the upper chest and back for the past two weeks and 
an assessment of papular urticaria.  It was noted that the 
veteran also complained of allergies and nasal congestion and 
that he was allergic to penicillin.  A July 1996 VA emergency 
room record shows the veteran reported that he had taken 
penicillin two days ago and had complaints of rashes on his 
lower back.  A September 1996 VA medical record shows a 
three-month clinical history of erythematous dermal papules 
and plaques.  A biopsy of the skin showed early subepidermal 
bullae formation with intense superficial perivascular 
lymphohistiocytic infiltrate, with occasional eosinophils and 
rare necrotic keratinocytes.  The differential diagnosis 
included erythema multiforme, bullous pemphgoid, and fixed 
drug eruption.   

Upon review, the medical evidence does not show any 
indication that the veteran's skin rashes are due to VA 
treatment and/or negligence on the part of a VA care-taker.  
While the veteran indicated that he took penicillin in July 
1996, which he was noted to be allergic to on a previous 
record, there is no indication that the skin rash was a 
result of the penicillin or that the penicillin was 
negligently prescribed by a VA doctor.  Moreover, even if the 
veteran's skin rashes were related to medicine prescribed by 
a VA physician, it would not be an unreasonable result to 
have an allergic reaction to prescription medication.

For these reasons, the preponderance of the evidence is 
against the claim for entitlement to 38 U.S.C.A. § 1151 
benefits; and the claim is denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for growth on the left side 
of the neck is denied.

Entitlement to service connection for psychological trauma is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dermatitis is denied.


REMAND

The veteran has not been apprised of the information 
necessary to substantiate a service connection claim for a 
dental condition, secondary to service-connected allergic 
rhinitis.  An October 2002 VCAA letter references the service 
connection claim for dental condition, but does not notify 
the veteran of the applicable laws regarding secondary 
service connection claims.  Therefore, the RO should provide 
the veteran a notice letter, including the new provisions 
under the duty to notify, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  Specifically, the 
veteran must be informed of (1) the 
information and evidence not of record 
that is necessary to substantiate service 
connection claim for a dental condition, 
to include as secondary to service-
connected allergic rhinitis, (2) the 
information and evidence that VA will seek 
to provide, (3) the information and 
evidence that the veteran is expected to 
provide, and be requested to (4) provide 
any evidence in his possession that 
pertains to the claim.  The veteran also 
must be informed of the additional 
elements, including (5) the criteria for 
assigning degrees of disability ratings, 
and (6) the criteria for assigning 
effective dates for the award of benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the 
veteran must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  All VCAA requirements 
must be contained in one letter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


